          Case 1:18-cr-00170-KBJ Document 53 Filed 12/19/18 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                     :
UNITED STATES OF AMERICA             :
                                     :
                                     :
      v.                             : Criminal No. 18-170 (KBJ)
                                     : Sentencing Date: December 20, 2018
                                     :
JAMES A. WOLFE                       :
                                     :
                                     :
____________________________________ :


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       James A. Wolfe, through counsel, respectfully submits supplemental authority in support

of Mr. Wolfe’s Reply to the Government’s Sentencing Memorandum, ECF No. 51 (Wolfe Reply

Mem.). United States v. Davis, 863 F.3d 894, 910 (D.C. Cir. 2017) relates to the issues addressed

in Wolfe Reply Mem. at 9.



 Date: December 19, 2018                         Respectfully submitted,


                                                        /s/     _______________
                                                 Preston Burton (Bar No. 426378)
                                                 Benjamin B. Klubes (D.C. Bar No. 428852
                                                 Lauren R. Randell (D.C. Bar No. 503129)
                                                 Buckley Sandler LLP
                                                 1250 24th Street, N.W.
                                                 Washington, D.C. 20037
                                                 Telephone: (202) 349-8000
                                                 Email: pburton@buckleysandler.com

                                                 Counsel for James A. Wolfe
          Case 1:18-cr-00170-KBJ Document 53 Filed 12/19/18 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that, on December 19, 2018, I caused a copy of the foregoing Notice of

Supplemental Authority to be served by electronic means, through the Court’s CM/ECF system,

upon all counsel of record.

                                                                /s/           __
                                                         Lauren R. Randell, Esq.




                                              2
